t c memo united_states tax_court jevon kearse petitioner v commissioner of internal revenue respondent docket no 14080-14l filed date vivian d hoard scot a burton and robert b gardner iii for petitioner ashley y smith for respondent memorandum findings_of_fact and opinion ashford judge petitioner commenced this collection_due_process cdp case pursuant to sec_6320 and sec_6330 in response to a 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded to continued determination by the internal_revenue_service irs office of appeals appeals to uphold the filing of a notice_of_federal_tax_lien nftl relating to petitioner’s unpaid federal_income_tax liability for the taxable_year the issue for consideration is whether appeals’ determination to sustain the nftl was proper findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in florida when his petition was filed with the court petitioner is a retired professional athlete having played in the national football league from to his unpaid federal_income_tax liability for stems in pertinent part from the irs’ determination that a dollar_figure deduction for a business_bad_debt expense he claimed on his form_1040 u s individual_income_tax_return for should be disallowed a notice_of_deficiency dated date that was addressed to petitioner at his last known continued the nearest dollar 2petitioner now asserts as he did during the cdp process that he did not suffer a business_bad_debt loss but rather a theft_loss of dollar_figure address reflects that determination petitioner disputes proper mailing and receipt of this notice_of_deficiency the parties stipulated that respondent cannot produce a united_states postal service usps form_3877 to show proof of mailing of the notice_of_deficiency or otherwise establish that it was delivered to petitioner on date the irs assessed against petitioner the unpaid balance of hi sec_2010 federal_income_tax liability which as of that date totaled dollar_figure on date the irs filed an nftl in the appropriate place and sent petitioner that same day a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising him that an nftl had been filed and of his right to request a hearing to appeal the collection action and to discuss payment options in response to the letter petitioner timely submitted form request for a collection_due_process or equivalent_hearing cdp hearing request along with form 656-l offer_in_compromise doubt as to liability as reflected in the form 656-l petitioner offered to pay dollar_figure and in a document attached to this form he explained the circumstances of his offer including asserting the lack of proper mailing and receipt of the date notice of deficiency on his cdp hearing request petitioner requested that a cdp hearing be held with his authorized representative on date after the appeals officer assigned to petitioner’s cdp hearing request conducted a cdp hearing with petitioner’s authorized representative in which he was allowed to raise petitioner’s underlying tax_liability appeals sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the nftl with respect to petitioner’s outstanding income_tax_liability notice_of_determination a summary detailing the matters considered by appeals and its conclusions was attached to the notice_of_determination and included the following explanations discussion and analysis a verification of legal and procedural requirements appeals has obtained verification from the irs office collecting the tax that the requirements of any applicable law regulation or administrative procedure with respect to the proposed levy or nftl filing have been met computer records indicate that the notice_and_demand notice_of_intent_to_levy and or notice_of_federal_tax_lien filing and notice of a right to a collection_due_process_hearing were issued assessment was properly made per sec_6201 for each tax and period listed on the cdp_notice the notice_and_demand for payment letter was mailed to the taxpayer’s last_known_address within days of the assessment as required by sec_6303 there was a balance due when the cdp levy notice was issued or when the nftl filing was requested collection followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances b issues raised by the taxpayer collection alternatives offered by taxpayer you filed a doubt as to liability oic you were offered a reduction to tax as a concession of but would not agree to concede and the oic datl was rejected and returned to the settlement officer for further review of any other alternatives to collection no other alternative was requested challenges to the existence of sic amount of liability you disputed your liability stating that the amount due was the result of theft however you offered no proof or further evidence that the use of funds as loans was actually a theft the loss did not qualify as a ponzi-scheme you did not provide substantiation that the liability was due to a bad_debt deduction and failed to substantiate the debt as claimed on your schedule c for you were offered a concession of to settle the oic datl you did not agree to the concession offered by appeals your oic is rejected you raised no other issues c balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary the filing of a notice_of_federal_tax_lien is sustained the requirements of applicable law or administrative procedures have been met and the action taken were appropriate under the circumstances the settlement officer had no prior involvement with the liabilities under review a viable collection alternative could not be determined as you did not furnish any financial information and delinquent returns requested you refused to agree to the oic concession offered to you that would reduce your liability and therefore the liability for remains unchanged your oic was rejected as a result you have failed to show that the issuance of the notice is overly intrusive or that a better collection alternative is available and therefore the filing of the notice balances the efficient collection of the taxes with a concern that the collection action be no more intrusive than necessary petitioner timely filed a petition with this court for review of the notice_of_determination disputing the notice_of_determination on the following grounds appeals erred in asserting that it properly mailed the date notice_of_deficiency appeals erred in asserting that petitioner received a copy of the notice_of_deficiency and appeals erred in its discussion analysis and conclusions with respect to the facts and law related to petitioner’s underlying tax_liability in his answer respondent denied each of these alleged errors opinion under sec_6321 if any person liable to pay any_tax neglects or refuses to do so after notice_and_demand the amount including any interest addition_to_tax or assessable penalty shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person the lien is perfected when the assessment is made szekely v commissioner tcmemo_2013_227 at and cases cited thereat however the irs’ filing of an nftl in the appropriate place ensures priority of the federal_tax_lien over positions of most competing creditors see sec_6323 sec_6320 requires the secretary ie the irs to provide the person with written notice of and an opportunity for an administrative hearing to review the propriety of the filing of the nftl if an administrative hearing is requested in a lien case the hearing is to be conducted by appeals sec_6320 at the hearing the appeals officer conducting it must obtain verification that the requirements of applicable law and administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the collection action including spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6320 sec_6330 following the hearing the appeals officer must determine among other things whether to sustain the filing of the nftl in reaching the determination the appeals officer must take into consideration whether the requirements of applicable law and administrative procedure have been met all relevant issues raised by the taxpayer including offers of collection alternatives such as an offer-in-compromise and whether any collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that collection be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 sec_6320 and sec_6330 grant this court jurisdiction to review the determination made by appeals in a lien case if the taxpayer files a timely petition for such judicial review the applicable standard of review depends on whether the underlying tax_liability is at issue where the taxpayer’s underlying liability is properly at issue the court reviews the liability determination de novo 131_tc_197 supplemented by 136_tc_463 114_tc_604 114_tc_176 the court reviews administrative determinations made by appeals regarding nonliability issues for abuse_of_discretion hoyle v commissioner t c pincite sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs if appeals exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 a taxpayer may challenge his underlying tax_liability during a cdp hearing and thereafter in this court if he did not receive a notice_of_deficiency with respect to the liability or did not otherwise have an earlier opportunity to dispute the liability see sec_6320 sec_6330 sec_301_6320-1 q a-e2 proced admin regs see also kuykendall v commissioner 129_tc_77 sego v commissioner t c pincite shere v commissioner tcmemo_2008_8 slip op pincite although the parties have stipulated as to petitioner’s nonreceipt of the date notice_of_deficiency and that therefore he may challenge his underlying tax_liability in this proceeding for the reasons explained below it is unnecessary for us to review his underlying tax_liability de novo as indicated supra p the appeals officer conducting the hearing in a lien case must verify that the irs has complied with the requirements of applicable law and administrative procedure and this verification is required among other things to be a part of every appeals determination sec_6320 sec_6330 a see also hoyle v commissioner t c pincite the verification must be obtained before appeals issues the notice_of_determination sec_301 e proced admin regs in cases where an assessment of tax is based on a defaulted3 notice_of_deficiency the appeals officer must verify among other things that the notice_of_deficiency was duly mailed to the taxpayer before the assessment of tax pursuant to sec_6213 hoyle v commissioner t c pincite see also internal_revenue_manual irm pt date advising appeals officers that for assessments requiring the issuance of a notice_of_deficiency the validity of the assessment is confirmed by verifying that the notice_of_deficiency was properly issued ie by certified or registered mail to the taxpayer’s last_known_address and before the assessment of the deficiency in hoyle v commissioner t c pincite we considered whether appeals met this verification requirement where the taxpayer raised in that judicial proceeding but not during the cdp process the issue of whether the irs had in fact mailed him a notice_of_deficiency before assessing the tax at issue we held that because verification is mandatory we will review the propriety of that verification regardless of whether the taxpayer challenging the collection action raises this issue at the cdp hearing id pincite the record in hoyle 3according to irs guidance i f the taxpayer does not petition the tax_court or agree to the deficiency within if either the taxpayer is outside the united_states when the notice is mailed or the notice is mailed to an address outside the united_states days the case ie the notice_of_deficiency is considered to be defaulted internal_revenue_manual pt date contained two copies of a notice_of_deficiency that the commissioner asserted were properly mailed id pincite appeals’ notice_of_determination issued to the taxpayer summarily concluded that ‘all statutory regulatory and administrative procedures have been followed ’ and noted that the taxpayer’s file contained a copy of a notice_of_deficiency ‘properly sent ’ to him it did not however indicate what documents were relied upon to verify that the notice_of_deficiency was properly mailed id the administrative record lacked for example a properly completed usps form_3877 which this court and other federal courts have held raises a presumption of official regularity in the irs’ favor and is sufficient absent evidence to the contrary to establish that a notice_of_deficiency has been properly mailed id and cases cited thereat thus in hoyle on the basis of the record before us at that time we concluded that it was unclear what the appeals officer relied on to verify that the assessment of the taxpayer’s liability had been preceded by a duly mailed notice_of_deficiency and we declined to review the taxpayer’s underlying tax_liability remanding the case to appeals to clarify the record as to the basis for the appeals officer’s verification that all requirements of applicable law and administrative procedure had been met ie that the notice_of_deficiency had been properly sent to the taxpayer id pincite- the case before us now is strikingly similar to hoyle in his petition petitioner alleges that appeals erred in asserting that it properly mailed the date notice_of_deficiency to him calling into question albeit somewhat inartfully the propriety of appeals’ verification that the irs complied with applicable law and administrative procedure ie whether the date notice_of_deficiency was properly mailed to him before assessment of hi sec_2010 income_tax_liability in his answer respondent asserted a general denial of this allegation similarly to the record in hoyle the record here contains a copy of the date notice_of_deficiency and the notice_of_determination which summarily concludes that the requirements of any applicable law regulation or administrative procedure with respect to the nftl filing have been met and that a ssessment was properly made per sec_6201 similarly to the notice_of_determination in hoyle the notice_of_determination here does not indicate what documents were relied upon to verify that the date notice_of_deficiency was properly mailed additionally the record before us does not contain a usps form_3877 or equivalent irs certified mailing list cml bearing a usps date stamp or the initials of a postal employee indeed the parties stipulated that respondent cannot produce that form or list after the trial of this case we ordered respondent to file a response addressing in pertinent part whether the appeals officer properly verified that the date notice_of_deficiency was mailed to petitioner in his response respondent contends that the appeals officer made the proper verification pursuant to sec_6330 internal_revenue_manual provision attached to the response is among other documents the declaration of the appeals officer and the appeals officer’s case activity record in her declaration the appeals officer avers that although she was unable to secure the usps form_3877 to show proof of mailing of the date notice_of_deficiency to petitioner she examined the irs’ integrated data retrieval system idrs in order to verify the validity of the assessment against mr kearse from the may notice and more specifically that the date notice_of_deficiency was issued to him in her case activity record she states that she did not request the statutory_notice_of_deficiency according to respondent because the irm permits appeals officers to examine idrs to verify the validity of an assessment from a notice_of_deficiency the appeals officer’s examination of idr sec_4we also ordered respondent to address whether the resulting assessment against petitioner for is invalid here demonstrates that she properly verified that the date notice_of_deficiency was mailed to petitioner in accordance with sec_6330 respondent is correct that irs guidance does advise appeals officers that they may rely on idrs to verify the validity of an assessment from a notice_of_deficiency see irm pt date but that is the general_rule id where a taxpayer alleges that the notice_of_deficiency was not properly mailed to him he has alleged an irregularity id pt thereby requiring appeals officers according to further irs guidance to do more than rely solely on idrs they must review a copy of the notice_of_deficiency and the usps form_3877 or equivalent irs certified mail list bearing a usps date stamp or the initials of a postal employee id pt despite the fact that during the cdp process petitioner alleged such an irregularity the appeals officer here acknowledges that she did not secure and accordingly review either of these documents before the notice_of_determination was issued to petitioner incredibly respondent has now produced a usps form_3877 dated date intended to evidence the mailing of the date notice_of_deficiency to petitioner via usps certified mail which he also attaches to his response he states in a footnote in the response that during the case’s pendency respondent updated its systems for locating cmls thus allowing them to be easily located however respondent has already stipulated that he cannot produce a usps form_3877 regarding the date notice_of_deficiency to petitioner we treat a stipulation as a conclusive admission by the parties and the court will not permit a party to change or contradict a stipulation except in extraordinary circumstances shackelford v commissioner tcmemo_1995_484 slip op pincite see also rule e we also note that respondent has not asked to be relieved from the binding effect of this stipulation and we will therefore hold him to it see winter v commissioner tcmemo_2010_287 slip op pincite on the basis of the record before us it is clear that the appeals officer failed to properly perform the verification mandated by sec_6330 ie to properly verify that the assessment of petitioner’s unpaid income_tax_liability was preceded by a duly mailed notice_of_deficiency this failure constitutes an abuse_of_discretion consequently we conclude that appeals abused its discretion in sustaining the nftl with respect to petitioner’ sec_2010 income_tax_liability 5because of our conclusion in addition to its being unnecessary to review petitioner’s underlying tax_liability de novo it is unnecessary for us to consider whether appeals’ decision to reject his offer-in-compromise constituted an abuse_of_discretion we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for petitioner
